DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 – 40  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knopp et al (US 2018/0189913).
As to claim 21, Knopp et al teaches a computer-implemented method (paragraph [0006]...various systems, devices, mediums, methods, etc., may be provided to tracking how safe a user is in a location at a time), the method comprising: 
generating, by one or more computing devices (paragraph [0049]... safety analysis engine 120), using a learning engine (paragraph [0059]... a machine- learning analysis may be implemented by the incident determination logic 124), a rule set (paragraph [0059]...a rules-based analysis) for a first sub-system (paragraph [0051]...report) of a plurality of sub-systems (paragraph [0049]...reports database 132), wherein the learning engine is trained using streams of data (paragraph [0050]...blunt data 104, base data 106, historical data 110, real-time data 114) received from a plurality of data sources (paragraph [0050]...operators 102, batch entry 108, sources 112) to generate rules for determining circumstances under which a given event is considered invalid at a respective sub-system (paragraph [0055]... the report evaluation logic 123 determines the report is in need of further verification, authorities or alternative users may be prompted via alert using the mobile application 1012, the website 1016 or alternative methods. One purpose of verifying the event(s) or information contained in a report is to prevent false or inaccurate entries from influencing analyses performed by logic of the safety analysis engine 120); 
receiving, by the one or more computing devices (paragraph [0049]... safety analysis engine 120), a plurality of events (paragraph [0033]...receiving data regarding an incident and/or event), each event specified at least in part by a plurality of elements (paragraph [0033]...the incident and/or event corresponds to existing incident information already stored within the safety analysis engine or associated database/memory); 
assigning, by the one or more computing devices (paragraph [0049]... safety analysis engine 120), weights to each element of each event of the set of events such that a given weight of a given element is assigned based on the rule set (paragraph [0062]... a first weighting system wherein a first weight is assigned to each category and/or level within a category ; paragraph [0064]...  a second weighting system may be applied to each incident wherein the second weighting system may account for the timing of each incident. The second weighting system may be dynamic such that the values of the second weights change over time (i.e., the level of impact of an incident will decrease over time—an “impact decay rate”).); 
for respective events in the plurality of events (paragraph [0033]... incident and/or event): 
determining, by the one or more computing devices (paragraph [0049]... safety analysis engine 120), a score (paragraph [0060]...location-score generation logic 125) based on the weights assigned to each element of the respective event (paragraph [0057]... some categories may have multiple levels (wherein weights assigned to the incident for purposes of location-score generation may correspond to the level within a category, levels may have differing weights)); 
determining, by the one or more computing devices (paragraph [0049]... safety analysis engine 120), based on the score, whether the respective event is considered invalid at the first sub-system (paragraph [0070]... a location-score or a customized location-score (e.g., the location-score or customized location-score is below a safety threshold, which triggers the generation of an alert to vacate the area or take another action directed to ensuring the safety of the user)); 
transmitting, by the one or more computing devices (paragraph [0049]...safety analysis engine 120), a first set of events (paragraph [0075]...a first set of one or more incidents) determined to be valid (paragraph [0055]...when the trust-score of the report is equal to or greater than the predetermined threshold, the report evaluation logic 123 may determine the report is not in need of further verification), to a second sub-system (paragraph [0051]...another report); and 
preventing, by the one or more computing devices (paragraph [0049]...safety analysis engine 120), a second set of events (paragraph [0075]...second set of incidents) determined to be invalid from being propagated to remaining sub-systems of the plurality of sub-systems (paragraph [0055]... when the report evaluation logic 123 determines the report is in need of further verification, authorities or alternative users may be prompted via alert using the mobile application 1012, the website 1016 or alternative methods. One purpose of verifying the event(s) or information contained in a report is to prevent false or inaccurate entries from influencing analyses performed by logic of the safety analysis engine 120. For example, the location-score generation logic 125 may be influenced by each report received or generated by the safety analysis engine 120; thus, false or inaccurate entries may result in unnecessary alerts being generated and transmitted to authorities, users or otherwise. Transmission of false or inaccurate alerts may result in drastic actions taken by authorities, users or otherwise that were not needed).

As to claim 22, Knopp et al teaches a method, further comprising validating paragraph [0055]...when the trust-score of the report is equal to or greater than the predetermined threshold, the report evaluation logic 123 may determine the report is not in need of further verification), by the one or more computing devices (paragraph [0049]...safety analysis engine 120), each element according to the rule set (paragraph [0059]...a rules-based analysis).

As to claim 23, Knopp et al teaches a method, wherein the plurality of elements (paragraph [0033]...the incident and/or event corresponds to existing incident information already stored within the safety analysis engine or associated database/memory) include: event type, origination location, origination date and time against the rules governing events of a specified type, originating at a specified location, and originating after a specified date and time (paragraph [0033]... As used herein “incident” may refer or correspond to a single event (e.g., thereby essentially being interchangeable with “event”) or may refer or correspond to multiple related events that collectively make up the incident (e.g., a single crime incident may include a robbery event, one or more shooting events, one or more casualties/injuries, one or more property damage events, etc.). More negative events associated with an incident may cause the system to rate the incident as more serious than an incident with fewer events or just one event; however, the seriousness of an event(s) may also be weighted, e.g., a single murder incident/event may be rated/treated by the system as more serious than an incident with a series of minor vandalism events. Information (e.g., a report, record, entry, etc.) pertaining to the incident may be stored in a standardized format that enables the safety analysis engine to easily generate a location-score based on a plurality of incidents occurring at a location. In addition to such information, a “risk report” may also be included in the generation of a location-score by the safety analysis engine. A risk report may not necessarily include information pertaining to a specific event or incident but may rather include a warning about a potential risk, as for example, a statement issued by an office of foreign affairs regarding travel to specific locations. In one embodiment, a report, e.g., of a confirmed incident or event, may be supplemented with information included in a risk report. Further, each incident may be assigned to a category which sets forth the type of incident, and some categories may have multiple levels. Examples of categories may include crime, fire, social demonstration, natural disaster, cultural event, sporting event, or other categories. Additionally, “conditional tags” may be assigned to each incident, where a conditional tag may include information related to the environment present at the location in the moment of the incident (e.g., weather conditions, the time of the incident (day of week, month, time of day, season, specific weather conditions, etc.)). The conditional tags may be used in detection of patterns of incidents).

As to claim 24, Knopp et al teaches a method, wherein
the streams of data (paragraph [0050]...blunt data 104, base data 106, historical data 110, real-time data 114) include one or more of: state information of each of the plurality of sub-systems (paragraph [0050]...the base data 106 may include broad warnings, reviews of an area, etc. One example of base data 106 includes a travel warning provided by a country's office for foreign affairs warning travelers to take extra caution when traveling to a country, region, or city. The blunt data 104 may include a report and/or information associated with an incident or event and may be used by the safety analysis engine 120 to override the location-score generation logic 125), processing time information of each of the plurality of sub-systems (paragraph [0050]...the historical data 110 may include any past event, incident, weather information, calendar information (day of week, month, year, etc.), hospital records), and load information of each of the plurality of sub-systems.

As to claim 25, Knopp et al teaches a method, wherein the second set of events (paragraph [0075]...second set of incidents) determined to be invalid (paragraph [0055]... when the report evaluation logic 123 determines the report is in need of further verification, authorities or alternative users may be prompted via alert using the mobile application 1012, the website 1016 or alternative methods. One purpose of verifying the event(s) or information contained in a report is to prevent false or inaccurate entries from influencing analyses performed by logic of the safety analysis engine 120. For example, the location-score generation logic 125 may be influenced by each report received or generated by the safety analysis engine 120; thus, false or inaccurate entries may result in unnecessary alerts being generated and transmitted to authorities, users or otherwise. Transmission of false or inaccurate alerts may result in drastic actions taken by authorities, users or otherwise that were not needed) do not accord with a current state (paragraph [0055]...the location-score generation logic 125 may be influenced by each report received or generated by the safety analysis engine 120; thus, false or inaccurate entries may result in unnecessary alerts being generated and transmitted to authorities, users or otherwise. Transmission of false or inaccurate alerts may result in drastic actions taken by authorities, users or otherwise that were not needed)of the plurality of sub-systems (paragraph [0049]...reports database 132).

As to claim 26, Knopp et al teaches a method, wherein the first sub-system (paragraph [0051]...report) is configured to execute a specified task (paragraph [0038]... a pattern may be detected by correlating data regarding a specific incident with other data such as weather-conditions or daylight-situations) in response to each occurrence of a respective event of the first set of events deemed to be valid.

As to claim 27, Knopp et al teaches a method, further comprising: 
transmitting, by the one or more computing devices (paragraph [0049]... safety analysis engine 120), the first set of events (paragraph [0075]...a first set of one or more incidents) and the second set of events to the learning engine (paragraph [0059]... a machine- learning analysis may be implemented by the incident determination logic 124); and 
training, by the one or more computing devices, the learning engine to generate the rules (paragraph [0059]...a rules-based analysis) for determining circumstances under which a given event is considered invalid (paragraph [0055]... when the report evaluation logic 123 determines the report is in need of further verification, authorities or alternative users may be prompted via alert using the mobile application 1012, the website 1016 or alternative methods. One purpose of verifying the event(s) or information contained in a report is to prevent false or inaccurate entries from influencing analyses performed by logic of the safety analysis engine 120. For example, the location-score generation logic 125 may be influenced by each report received or generated by the safety analysis engine 120; thus, false or inaccurate entries may result in unnecessary alerts being generated and transmitted to authorities, users or otherwise. Transmission of false or inaccurate alerts may result in drastic actions taken by authorities, users or otherwise that were not needed) at a respective sub- system using the first set of events (paragraph [0075]...a first set of one or more incidents) and the second set of events (paragraph [0075]...second set of incidents).

As to claim 28, Knopp et al teaches a method, wherein each event of the first set of events paragraph [0075]...a first set of one or more incidents) includes a valid tag and each event of the second set of events (paragraph [0075]...second set of incidents).includes an invalid tag and wherein the learning engine determines a validity of a respective event of the first set of events or the second set of events based on the valid tag or invalid tag of the respective event (paragraph [0060]...“conditional tags,” may be added to metadata or other information corresponding to an incident and/or event by the incident determination logic 124. The conditional tags may also be utilized by the location-score generation logic 125 to, for example, influence the weight assigned to a particular incident and/or event (e.g., additional weight may be added to a category of weather when the location-of-interest, as defined below, is experiencing an ice storm as opposed to sunny weather, wherein a greater weight results in a higher summation of all incidents and/or events accounted for in the location-score generation, thus indicating a lower level of safety). Additionally, conditional tags may also be used to determine patterns of incident triggers, which may be used for pattern prediction).

Claim 29 has similar limitations as claim 21. Therefore, the claim is rejected for the same reasons. 
Claim 30 has similar limitations as claim 22. Therefore, the claim is rejected for the same reasons. 

Claim 31 has similar limitations as claim 23. Therefore, the claim is rejected for the same reasons. 

Claim 32 has similar limitations as claim 22. Therefore, the claim is rejected for the same reasons. 

Claim 33 has similar limitations as claim 25. Therefore, the claim is rejected for the same reasons. 

Claim 34 has similar limitations as claim 26. Therefore, the claim is rejected for the same reasons. 

Claim 35 has similar limitations as claim 27. Therefore, the claim is rejected for the same reasons. 

Claim 36 has similar limitations as claim 28. Therefore, the claim is rejected for the same reasons. 

Claim 37 has similar limitations as claim 21. Therefore, the claim is rejected for the same reasons. 

Claim 38 has similar limitations as claim 22. Therefore, the claim is rejected for the same reasons. 

Claim 39 has similar limitations as claim 25. Therefore, the claim is rejected for the same reasons. 

Claim 40 has similar limitations as claim 27. Therefore, the claim is rejected for the same reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128